DECISION
The application of the above-named defendant for a review of the sentence of Two years with 17 days jail time credit for • Grand Larceny, imposed on February 5, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that the sentence imposed was not proper, reasonable and quite lenient. It is to be considered that although defendant may have no prior felony record he does have a record of lesser criminal activity, and that while the possible punishment for the crime involved is 14 years imprisonment, defendant did receive but 2 years and will be eligible for parole in June, 1970, after being received February 7, 1970.
SENTENCE REVIEW DIVISION
Philip C. Duncan, Chairman; Paul G. Hatfield, Jack D. Shanstrom.